                  UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN

 JOHN JOSEPH CASTELLANO,

                           Plaintiff,
                                                                  Case No. 20-CV-86-JPS-JPS
 v.

 STATE OF WISCONSIN OF THE
 DEPARTMENT OF CORRECTIONS                                                        ORDER
 and DIVISION OF COMMUNITY
 CORRECTIONS,

                           Defendants.


        Plaintiff1 filed this action pro se on January 17, 2020. (Docket #1). This

matter comes before the court on Plaintiff’s motion to proceed in forma

pauperis. (Docket #3). In order to allow a plaintiff to proceed without

prepaying the filing fee, the Court must first decide whether the plaintiff

has the ability to pay the filing fee and, if not, whether the lawsuit is

frivolous. 28 U.S.C. § 1915(a), (e)(2)(B)(I). On the first question, Plaintiff

avers that he is unemployed, separated, and collects Social Security and

other forms of government assistance. (Docket #3 at 1, 3). His total monthly

income is about $928.00. Id. at 3. Plaintiff rents a home, and pays $795.00 in

rent. Id. His expenses total approximately $855.00. Id. at 5. The Court is

satisfied that Plaintiff would be unable “to provide himself . . . with the

necessities of life” if required to pre-pay the $400.00 filing fee in this matter.



        Plaintiff’s first three submissions to the Court indicate that he is the only plaintiff.
        1

See (Docket #1, #2, #3). However, his second motion for a temporary restraining order,
(Docket #5), adds another plaintiff, Gary Marshall. This is improper. If Plaintiff wishes to
add parties to the litigation, he must file an amended complaint.
Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339 (1948); Brewster v.

N. Am. Van Lines, Inc., 461 F.2d 649, 651 (7th Cir. 1972). The Court will

therefore allow Plaintiff to proceed in forma pauperis.

       However, notwithstanding the payment of any filing fee, the Court

must dismiss the complaint of a person proceeding in forma pauperis if it

raises claims that are “frivolous or malicious,” which fail to state a claim

upon which relief may be granted, or that seek monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B). A

claim is legally frivolous when it lacks an arguable basis either in law or in

fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S.

319, 325 (1989); Hutchinson ex rel. Baker v. Spink, 126 F.3d 895, 900 (7th Cir.

1997). The court may, therefore, dismiss a claim as frivolous where it is

based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Neitzke, 490 U.S. at 327. “Malicious,”

although sometimes treated as a synonym for “frivolous,” “is more usefully

construed as intended to harass.” Lindell v. McCallum, 352 F.3d 1107, 1109–

10 (7th Cir. 2003) (citations omitted).

       To state a cognizable claim under the federal notice pleading system,

the plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts and his statement need only

“give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that

offers “labels and conclusions” or “formulaic recitation of the elements of

a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 555). To state a claim, a complaint must


                                  Page 2 of 7
contain sufficient factual matter, accepted as true, “that is plausible on its

face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). The complaint allegations

“must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

       In considering whether a complaint states a claim, courts should

follow the principles set forth in Twombly by first, “identifying pleadings

that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Iqbal, 556 U.S. at 679. Legal conclusions must be

supported by factual allegations. Id. If there are well-pleaded factual

allegations, the court must, second, “assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id.

The court is obliged to give the plaintiff’s pro se allegations, “however

inartfully pleaded,” a liberal construction. See Erickson v. Pardus, 551 U.S.

89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

       Plaintiff has not filed a complaint in the traditional sense, but a

motion for a temporary restraining order and a brief in support thereof.

(Docket #1, #2). Plaintiff explains that he must undergo polygraph tests, or

“lie detector” tests, as a condition of parole in a Wisconsin state sex offender

sentence. (Docket #2). He believes that these tests are “unethical” and a

violation of his Fifth Amendment right to be free from self-incrimination.

Id. at 7. He also alleges that, as a sex offender, he has no control over his

mind, and as a result he should not be punished for his thoughts, in

violation of the First Amendment. Id. at 3–4.




                                  Page 3 of 7
       Plaintiff alleges that the Wisconsin Department of Corrections’

polygraph tests may result in a sex offender being terminated from a sex

offender program, which he or she must complete in order to stay on parole.

Id. at 1–2. Plaintiff explains that he is an “unwitting victim[]” who “cannot

reasonably avoid injury” because he is “unlikely to understand the nuances

of the Polygraph Machine” or the ways that it is administered. Id. at 2. He

also suspects that the polygraph machines may be institutionally biased,

poorly calibrated, or relying on outmoded question format, which would

make it appear that Plaintiff is lying even though he is not. Id. at 2–3. Most

of Plaintiff’s brief in support of his motion for a temporary restraining order

discusses the myriad shortcomings and deficiencies of polygraph tests.

       Perhaps because polygraph tests are widely understood to be

unreliable, neither the polygraph results nor the interpretation of the results

can be used at parole revocation hearings or in criminal proceedings in

Wisconsin. Id. at 7. However, if a parolee admits guilt during the course of

the polygraph test, then he or she may have his or her parole revoked. Id.at

7–8. Additionally, if a parolee fails a polygraph test and cannot explain why

he or she failed to the satisfaction of his program group leader, then he or

she will be terminated from the treatment group, and will be in violation of

parole. Id. Plaintiff reasonably wonders: if polygraph tests are so widely

held to be inaccurate, then why must he take one as a condition of his

parole?

       The Seventh Circuit routinely upholds polygraph test requirements

for federal defendants on supervised release because they are seen to

encourage truth telling and honest self-assessment. United States v. Kappes,

782 F.3d 828, 855–56 (7th Cir. 2015) (upholding polygraph testing

requirement for a defendant on supervised release, noting that “[a]


                                 Page 4 of 7
defendant on supervised release retains the privilege to invoke his Fifth

Amendment rights.”); United States v. Brewster, 627 Fed. App’x 567, 571 (7th

Cir. 2015) (finding a polygraph requirement in conditions of supervised

release appropriate where defendant demonstrated a “lack of honest self-

assessment”) (quotations omitted); United States v. Warren, 843 F.3d 275, 284

(7th Cir. 2016) (upholding district court’s determination that polygraph

tests can help obtain “more complete sexual history, help the defendant to

confront the full context of his crime. . .[and] monitor his ongoing

compliance.”).

       The Tenth Circuit has held that requiring a defendant to answer

specific questions under a polygraph test, or risk return to prison, violated

the defendant’s Fifth Amendment’s protections against compelled self-

incriminating testimony. United States v. Von Behren, 822 F.3d 1139, 1148

(10th Cir. 2016) (concluding that “the government’s threat to revoke

[plaintiff’s] supervised release for his failure to answer potentially

incriminating questions [on a polygraph test] rises to the level of

unconstitutional compulsion” in violation of the Fifth Amendment).

Similarly, Kappes suggests that if a defendant were prevented from

invoking his Fifth Amendment right when faced with specific questions on

a polygraph test, this might implicate the Fifth Amendment. However,

those are not the facts or circumstances alleged here. Plaintiff does not claim

that he is or has been prevented from invoking his Fifth Amendment right

when faced with specific questions. Rather, he challenges the entire practice

of polygraph use on sex offenders. Seventh Circuit law is clear that

polygraph testing is a permissible requirement of convicted sex offenders

as long as they are permitted to invoke their Fifth Amendment right. See




                                 Page 5 of 7
Kappes, 782 F.3d at 855–56. Accordingly, Plaintiff has not stated a claim that

his Fifth Amendment rights were violated.

       Plaintiff also fails to state a claim for a violation of his First

Amendment rights. Plaintiff says, in a conclusory fashion, that the

polygraph tests—and the “unending years of treatment”—interfere with

his First Amendment right to “freedom of the mind” and “freedom of

thought.” (Docket #2 at 4). The “First Amendment bars the government

from dictating what we see or read or speak or hear.” Ashcroft v. Free Speech

Coalition, 535 U.S. 234, 245 (2002). Plaintiff is free to think however he wants.

His therapy program, however, is designed to curb thoughts and behaviors

that might have devastating—and criminal—outcomes. Plaintiff does not

explain how a requirement that he submit to polygraph testing restricts his

speech, nor does he contend with the fact that the First Amendment has its

limits, which include “defamation, incitement, obscenity, and pornography

produced with real children.” Id. at 246. Accordingly, Plaintiff has failed to

state a violation of his First Amendment rights.

       For these reasons, Plaintiff’s motion for a preliminary injunction or

temporary restraining order also must be denied. Plaintiff has not met the

threshold requirement of a preliminary injunction or restraining order,

which requires a showing of the following: “1) a likelihood of success on

the merits, 2) irreparable harm if the preliminary injunction is denied, and

3) the inadequacy of any remedy at law.” Cooper v. Salazar, 196 F.3d 809, 813

(7th Cir. 1999).

       In light of these deficiencies, Plaintiff’s complaint must be dismissed.

The Court will, however, afford him an opportunity to file an amended

complaint which states valid claims. If Plaintiff wishes to proceed, he must

file an amended complaint on or before March 6, 2020. Failure to file an


                                  Page 6 of 7
amended complaint within this time period will result in dismissal of this

action. Civ. L. R. 41(c).

       The amended complaint must bear the docket number assigned to

this case and must be labeled “Amended Complaint.” The amended

complaint supersedes the prior complaint and must be complete in itself

without reference to the original complaint. See Duda v. Bd. of Educ. of

Franklin Park Pub. Sch. Dist. No. 84, 133 F.3d 1054, 1056–57 (7th Cir. 1998). In

Duda, the Court of Appeals emphasized that in such instances, the “prior

pleading is in effect withdrawn as to all matters not restated in the amended

pleading[.]” Id. at 1057 (citation omitted). If an amended complaint is

received, the Court will screen it pursuant to 28 U.S.C. § 1915(e)(2)(B).

       Accordingly,

       IT IS ORDERED that Plaintiff’s complaint (Docket #1) be and the

same is hereby DISMISSED;

       IT IS FURTHER ORDERED that Plaintiff’s motion for a temporary

restraining order (Docket #5) be and the same is hereby DENIED; and

       IT IS FURTHER ORDERED that Plaintiff shall file an amended

complaint in accordance with the terms of this Order on or before March 6,

2020, or this action will be dismissed without prejudice for his failure to

prosecute it.

       Dated at Milwaukee, Wisconsin, this 14th day of February, 2020.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge




                                  Page 7 of 7
